883 F.2d 68Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty J. ANDERSON, Plaintiff-Appellant,v.UNIVERSITY OF SOUTH CAROLINA, Defendant-Appellee.
No. 89-2014.
United States Court of Appeals, Fourth Circuit.
Submitted June 14, 1989.Decided Aug. 14, 1989.Rehearing Denied Sept. 19, 1989.

Betty J. Anderson, appellant pro se.
Thomas Travis Medlock, Office of the Attorney General of South Carolina, for appellee.
Before WIDENER, HALL, and MURNAGHAN Circuit Judges.
PER CURIAM:


1
Betty J. Anderson appeals from the district court's order denying relief in this civil action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Anderson v. University of South Carolina C/A No. 88-3229-OH (D.S.C. Jan. 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.